Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143454 & (43)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JAMES OEGEMA, as Conservator of                                                                          Brian K. Zahra,
  ELEANOR OEGEMA, a minor,                                                                                            Justices
           Plaintiff-Appellant,
  v                                                                 SC: 143454
                                                                    COA: 298114
                                                                    Ingham CC: 04-000280-FH
  PATRICIA BELL, D.O. and ALLIANCE
  OBSTETRICS AND GYNECOLOGY, P.C.,
            Defendant-Appellees,
  and
  EDWARD W. SPARROW HOSPITAL
  ASSOCIATION,
             Defendant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 9, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
         d1012                                                                 Clerk